otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election without traverse of Group I (claims 1-2, 22-23, 33, 40, 43, and 49) in the reply filed on 11/24/2021 is acknowledged. Applicant elected the following species: the SVD comprises cerebral autosomal-dominant arteriopathy with subcortical infarcts and leukoencephalopathy (CADASIL) and the NOTCH3 agonist comprises a polypeptide. Applicant also elected the following subspecies: a polypeptide comprising JAGGED I or a fragment thereof comprising SEQ ID NO:1. 
2. Claims 1-2, 22-23, 33, 40, 43, 49, and 53-54 are pending. Claims 1-2, 22-23, 33, 40, 43, and 49 are currently under consideration. Claims 53-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Information Disclosure Statement
3. The information disclosure statement filed on 11/24/2021, 05/20/2021, 10/01/2019, and 09/27/2019 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication.

Drawings
4. The drawing filed on 09/27/2019 are accepted by the examiner.  


Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1-2, 22-23, 33, 40, 43, and 49 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
Claim 1 is drawn to a method for treating or preventing a small vessel disease (SYD) in a subject, comprising administering to the subject an effective amount of a Neurogenic Locus Notch Homolog Protein 3 (NOTCH3 or Notch3) agonist, whereas claim 2 recites that the NOTCH3 agonist comprises a polypeptide, an antibody or a fragment thereof, an aptamer, or a small molecule. With respect to the elected species of NOTCH3 agonist, claim 2 recites that the polypeptide comprises a fragment of JAGGED1. The claims do not require that the NOTCH3 agonist recited in claim 1, the 
For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. In the instant case, the specification discloses a fragment of JAGGED1 comprising the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 (page 6). The specification provides some exemplary agonists (pages 51-60). However, there is no disclosure of a structure/binding correlation for the genus of the NOTCH3 agonists. The instant disclosure is insufficient to support the broad genus of NOTCH3 agonists. Moreover, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other NOTCH3 agonists with recited properties in the claims might be. 
Furthermore, as acknowledged in the specification, the art teaches that the mutations in NOTCH3 leading to a NOTCH3 receptor with unpaired cysteine in the 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of NOTCH3 agonists and the instantly claimed method using the genus of NOTCH3 agonists.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
7. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2 recites the broad recitation “the NOTCH3 agonist comprises a polypeptide, an antibody or a fragment thereof, an aptamer, or a 
Regarding the elected species, claim 2 recites the broad recitation “the polypeptide comprises a fragment of JAGGED I” in line 10, and the claim also recites “the fragment of JAGGED I is the extracellular domain of JAGGED I or a fragment thereof comprising a stretch of amino acids having the sequence CDDYYYGFGCNKFCRPR (SEO ID NO: l) in lines 11-13 and “the fragment of JAGGED I comprises stretch of amino acids having the sequence or CDDYYYGFGCNKFCRPRDDFFGH (SEO ID NO:2)” in lines 14-15 .
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
9. Claims 2 and  22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(i). Claim 2 recites “the fragment of JAGGED 1 is the extracellular domain of JAGGED 1 or a fragment thereof comprising a stretch of amino acids having the sequence CDDYYYGFGCNKFCRPR (SEO ID NO: 1)”. The claim recite “the fragment” and “a fragment thereof”, rendering the claims ambiguous and indefinite. 

(ii).Claim 22 recites in preamble “wherein the NOTCH3 agonist increases or decreases the expression or activity of a known modulator of NOTCH3 signaling”.  First, it is unclear what a known modulator of NOTCH3 signaling is, rendering the claim indefinite. Second, a NOTCH3 agonist cannot affect the expression or activity of a known modulator of NOTCH3 signaling in either way.  

Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11. Claims 1-2, 22-23, 33, 40, 43, and 49 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2016/046053 A1 (March 31, 2016). 
WO 2016/046053 A1 teaches anti-Notch3 antibody that binds the Notch3ECD deposits, and an epitope comprised in amino acids 40-1643 of human Notch3 (SEQ ID NO: 3) (Abstract; page 3, lines 7-11). WO 2016/046053 A1 also teaches a vaccine comprising amino acids 40-163 of human Notch3 (SEQ ID NO: 3) or a fragment 
WO 2016/046053 A1 teaches a method for treating a small vessel disease (SVD), cerebral autosomal dominant arteriopathy with subcortical infarcts and leukoencephalopathy (CADASIL), in a patient, comprising administering to the subject an effective amount of an anti-NOTCH3 antibody or a vaccine comprising human Notch3 polypeptide (Abstract; page 3, lines 3-4 and 26-27; claim 19).
WO 2016/046053 A1 teaches that the level of NOTCH3 protein in a patient with CADASIL is different from a normal control. Specifically, WO 2016/046053 A1 teaches that extracellular NOTCH3 and GOM deposits are two hallmark pathologies of CADASIL (page 2, lines 15-31; page 3, lines 9-11; Fig. 2; page 11, lines 1-31). WO 2016/046053 A1 further teaches determining the extent of existing NOTCH3ECD and GOM deposits prior to treatment using brain sections and quantitative immunohistochemical method (page 13, 1st paragraph). Moreover, the limitation recited in claim 40, “wherein the level is measured in a test sample obtained from the subject, and wherein the test sample comprises blood, serum, plasma, saliva, tears, vitreous, cerebrospinal fluid, sweat, cerebrospinal fluid, or urine” does not represent an active method step and does not limit the subject, thus it is not given patentable weight. 
WO 2016/046053 A1 does not explicitly teach that the anti-NOTCH3 antibody is a NOTCH3 agonist and increase NOTCH3 activity recited in claim 1-2. However,  WO 2016/046053 A1. The fact that the anti-NOTCH3 antibody binds NOTCH3 and is useful to treat a CADASIL in a patient provides evidence supporting examiner’s opinion.  
MPEP §2112 provides guidance as to the examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Further, the court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004)(“[T]he fact that a characteristic is a necessary feature or 
While WO 2016/046053 A1 does not explicitly teach the properties as recited in claims 1-2, case law establishes that the discovery of a previous unappreciated property of a prior art product, or of a scientific explanation for the prior art‘s functioning, does not render the old product patentably new to the discoverer. Accordingly, the teachings of WO 2016/046053 A1 meet the limitations of claims 1-2, 22-23, 33, 43, and 49. 

Claim Rejections under 35 USC § 103(a)
12. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13. Claims 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over WO 20161046053 A1 (March 31, 2016) as applied to claims 1-2, 22-23, 33, 43, and 49 above. 
WO 20161046053 A1 teaches a method for treating CADASIL in a patient comprising administering to the subject an effective amount of an anti-NOTCH3 antibody or a vaccine comprising human Notch3 polypeptide as applied to claims 1-2, 22-23, 33, 43, and 49 above. WO 20161046053 A1 further teaches detecting the extent of existing NOTCH3ECD and GOM deposits prior to treatment using brain sections and quantitative immunohistochemical method (page 13, 1st paragraph). 
WO 20161046053 A1 does not teach a level of NOTCH3 protein or mRNA is measured in a sample of blood, serum, plasma, saliva, tears, vitreous, cerebrospinal fluid, sweat, cerebrospinal fluid, or urine.
However, it would have been obvious to one of ordinary skill in the art to measure the level of NOTCH3 protein in a blood sample or cerebrospinal fluid sample in order to determine the NOTCH3 expression level with a reasonable expectation of success. One would have been motivated to do so because detecting the level of NOTCH3 protein in a blood sample or cerebrospinal fluid sample offers advantage over using brain tissue samples since it is easier and more convenient to get blood samples or cerebrospinal fluid sample than getting brain tissue samples and because detecting the level of NOTCH3 protein in a blood sample or cerebrospinal fluid sample merely requires a routine experimentation and it is well within the skill and knowledge of an artisan.

Claim Objections

14. Claim 2 is objected to because it recites non-elected subject matter. 



Conclusion
15. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
December 31, 2021